Citation Nr: 0308585	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  98-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for transitional cell 
carcinoma of the bladder with radical cystoprostatectomy, 
claimed as a result of exposure to herbicides.

(The issue of entitlement to waiver of overpayment of pension 
benefits in the amount of $7416 will be the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2000, the Board remanded the issue of 
entitlement to service connection for further development of 
evidence necessary to substantiate this claim.  The claim for 
entitlement to compensation for transitional cell bladder 
carcinoma with radical cystoprostatectomy, claimed as 
residual to treatment at a VA facility under 38 U.S.C.A. 
§ 1151 (West 2002) was denied.

In July 2000 the RO's committee on waivers and compromises 
notified the veteran that his request for waiver of an 
overpayment of pension benefits in the amount of $7,416 had 
been denied.  In February 2001 he submitted a notice of 
disagreement with this decision.  The RO issued a statement 
of the case on May 21, 2002.  The veteran's substantive 
appeal was received in July 23, 2002.  The substantive appeal 
also appears to express disagreement with a May 2002 decision 
of the COW that denied entitlement to waiver of an 
overpayment of pension benefits in the amount of $8,835.  
These issues will be considered in a separate Board decision.


FINDINGS OF FACT

1.	 All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.

2.  The veteran's transitional cell carcinoma of the bladder 
with radical cystoprostatectomy is not related to a disease 
or injury in service.  


CONCLUSION OF LAW

The veteran's transitional cell carcinoma of the bladder with 
radical cystoprostatectomy, claimed as a result of exposure 
to herbicides was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In addition, regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran was notified of the 
requirements for the benefits sought on appeal, the evidence 
necessary to substantiate his claims, and the basis of the 
RO's decisions with respect to his claims.  The September 
2000 remand and a December 2000 letter from the RO advised 
the veteran he was responsible for providing a statement 
detailing his possible toxic exposure during and subsequent 
to service.  He was also asked to reconcile his inservice 
report of cigarette smoking with post-service statements that 
he is a non-smoker.  In July 2002 the veteran was advised 
that he was responsible for reporting for a scheduled 
examination.

VA has thereby met its obligations to notify the veteran of 
the evidence needed to substantiate his claims and of whom 
was responsible for obtaining what evidence. Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO was requested to secure records documenting any in-
service herbicide exposure through official channels.  The 
veteran was also scheduled for a VA examination. 

The examination was completed in September 2002.  

The veteran has not submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  The Board concludes that the notice and 
duty to assist provisions of the VCAA and the implementing 
regulations have been satisfied and accordingly, the Board 
will address the merits of the veteran's claims.

Factual Background

Service medical records show treatment for infectious 
mononucleosis in September 1967; urinalysis and intravenous 
pyelogram were negative.

A service medical board report dated in February 1969 sets 
out that the veteran was admitted to the sick list in October 
1968 and then transferred to the 249th General Hospital and 
then the Seattle Naval Hospital with an admission diagnosis 
of abdominal pain of undetermined etiology.  The report noted 
that the veteran had a history of viral hepatitis prior to 
service, at age 15, and that he was treated for infectious 
mononucleosis during service.  Also noted was that "he [the 
veteran] smokes 11/2 packs of cigarettes a day."  Urinalysis 
and intravenous pyelogram were negative.  The impression was 
hepatomegaly, etiology unknown. 

In August 1969 the diagnosis was revised to hepatomegaly 
resolved, etiology unknown, and the veteran was returned to 
full duty without restrictions.  At discharge the veteran's 
genito-urinary system was clinically evaluated as "normal."

The veteran has provided a copy of a VA medical certificate, 
dated sometime in 1992 in support of his claim. That record 
reflects that the veteran appeared with complaints of bright 
red blood in his urine over two days, without pain or 
burning; no diagnosis was shown.

Also of record are copies of private medical entries dated in 
1994 and 1995.  In September 1994 the veteran complained of 
blood in his urine, being tired over the prior six-to-eight 
months, and having trouble sleeping and night sweats.  
Physical examination was normal.  

Later in September the veteran was noted to have passed a 
stone over the weekend.  Abdominal ultrasound was normal.  
Physical examination in October 1994 was negative and the 
veteran was advised the physician was unable to make a 
diagnosis.  In May 1995 the veteran again presented with 
complaints of blood in his urine.  He was advised that blood 
from urine was serious until proven otherwise and further 
testing and consultation was advised.

The RO first received a claim for compensation benefits from 
the veteran in February 1997, at which time he claimed 
entitlement to benefits for a prostate condition.  He 
indicated medical treatment at Prescott VA Medical Center. 
Records of treatment in January and February 1997 reveal 
bladder calculi.  The March 1997 VA examiner noted the need 
for treatment for urinary bladder cancer.

In March 1997, the veteran underwent transurethral resection 
of the bladder tumor by a private physician.  Accompanying 
clinical notes include a two-year history of hematuria, with 
some restriction and urgency in voiding.  The veteran was 
noted to be a nonsmoker and to use alcohol at a rate of seven 
drinks per week.

Later that same month, the veteran reported, in a claims 
form, treatment for a liver illness in service, as well as 
post-service treatment by a private physician for urinary 
complaints in 1994 to 1995.  He also reported first noticing 
blood in his urine in 1992, at which time he was seen at the 
VA Hospital in Phoenix, Arizona.  The veteran indicated, 
"Drs. agree cancer was growing in 1992."  At the time of his 
April 1998 RO hearing, the veteran re-iterated details of his 
1992 VA Medical Center visit and his contentions relevant to 
VA's failure to test or offer a diagnosis.

VA clinical records dated in 1997 include note of a bladder 
stone passed two years earlier.  Records also note that the 
veteran's bladder tumor had been quite invasive.

In May 1998, the veteran testified at a personal hearing at 
the Phoenix, Arizona RO.  The veteran reported being in 
service in Vietnam in 1968 and 1969.  He first noticed blood 
in his urine in November 1992.  The veteran sought treatment 
for this condition at the VA hospital in Phoenix, Arizona.  
He explained that the doctor who examined the veteran told 
him that the blood in his urine was due to alcohol drinking.  

Subsequent to this examination, the veteran noticed blood in 
his urine in 1994 at which time he went to Dr. Thomas 
McCauley who diagnosed the veteran's condition as a vessel 
rupture due to stress or strain.  The veteran also testified 
that he was not in pain at that time but experienced unusual 
fatigue.  In November or December 1996, the veteran noticed 
greater amounts of blood in his urine and experienced 
discomfort.  He went to the VA hospital at Prescott and was 
examined by Dr. Whitney who diagnosed the bladder cancer in 
February 1997.  The veteran testified that his surgery was 
conducted in April 1997 at the VA Hospital in Tuscon, 
Arizona.  

In July 2001, the veteran underwent a VA examination.  
Although the claims file was not made available to the 
examiner, the veteran presented an accurate history of his 
disease on which the examiner based his opinion.  The 
examiner noted recurrent urinary tract infections requiring 
antibiotic therapy and multiple bladder stones.  The examiner 
did not obtain any history of exposure to any of the usual 
bladder carcinogens prior to the veteran's entrance into 
service.  

The examiner noted that usual bladder carcinogens include 
aniline dyes and radiation.  He added that cigarette smoking 
was a known predisposing factor for bladder cancer.  The 
examiner acknowledged the veteran's exposure to Agent Orange, 
however, concluded that there was insufficient evidence to 
determine an association between Agent Orange and the 
development of bladder cancer.  The examiner observed the 
well-documented relationship between Agent Orange and 
prostate cancer, but could not say that the same relationship 
existed between bladder cancer and Agent Orange exposure.  

On physical examination, there were no masses or organs 
demonstrable in the abdomen and there was no tenderness on 
either side.  The examiner's impression was transitional cell 
carcinoma of the urinary bladder, postradical 
cystoprostatetomy and urethrectomy with recurrent urinary 
tract infections and urolithaisis and partial sexual 
impotence.  The examiner "could not say" that the veteran's 
exposure to Agent Orange contributed to the development of 
his bladder tumor.  It was added that urologic literature did 
not indicate a correlation between the two.  

In September 2002, the veteran was referred for a urological 
consultation.  The examiner noted that the veteran was never 
directly exposed to active spraying of dioxin while in 
service.  Dioxin is a known carcinogen and in the absence of 
other risk factors, such as cigarette smoking, significant 
exposure to second hand smoke, or a family history of bladder 
cancer, it might have been a contributing factor to the 
development of the veteran's cancer.  However, the veteran's 
bladder cancer developed 25 to 27 years following dioxin 
exposure that suggests that if dioxin was a factor, the 
veteran's cancer should have developed significantly earlier 
in his life span.  

On the issue of whether the veteran's bladder cancer was 
related to dioxin exposure, the examiner did not believe 
there was any data to support dioxin as a cause of bladder 
cancer.  In the absence of other risk factors, the examiner 
could not "categorically state" that dioxin exposure did 
not contribute to his disease process.  


Analysis

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).
 
Where a veteran served for at least 90 days during a period 
of war on or after December 31, 1946, and certain chronic 
diseases, such as calculi of the bladder and malignant 
tumors, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) (2002) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, soft tissue 
sarcoma, and type II diabetes mellitus. 38 C.F.R. § 3.309(e) 
(2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); see 
38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303, 3.304.  Disability that is proximately due to 
or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected. 38 
C.F.R. § 3.310 (2002). Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service. 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

The record does not contain evidence that bladder cancer was 
present in service, or to a compensable degree within one 
year of service.  Therefore, service connection is not 
warranted on the basis of the presumption provided for 
chronic diseases.

Bladder cancer is not listed among the diseases subject to 
presumptive service connection on the basis of in service 
herbicide exposure.  However, the veteran is presumed to have 
been exposed to herbicidal agents while serving in Vietnam.

Since presumptive service connection is not available, the 
question is whether the evidence shows that it is at least as 
likely as not that the veteran's bladder cancer was the 
result of herbicide exposure or other disease or injury in 
service.

In this case, the Board relies on VA medical opinions 
rendered in July 2001 and September 2002 in which two 
examiners acknowledged the veteran's exposure to Agent 
Orange.  However, both examiners noted that medical 
literature did not support a correlation between dioxin 
exposure and bladder cancer development.  

The most recent examiner noted that a relationship could not 
be categorically ruled out.  However, to establish service 
connection such a connection must be at least as likely as 
not.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The examiner's reasoning seems to support a finding that a 
connection is less likely than not.  The examiner noted that 
the veteran's bladder cancer developed 25 to 27 years 
following dioxin exposure, and that if dioxin was a factor, 
the veteran's cancer should have developed significantly 
earlier in his life span.  

Both examiner's noted that the veteran provided no history of 
any known risk factors such as smoking, exposure to second 
hand smoke, family history of bladder cancer.  They concluded 
that in the absence of other risk factors, such as those 
mentioned above, the veteran's dioxin exposure might have 
been a contributing factor to his development of bladder 
cancer.  However, those opinions were offered without 
knowledge of veteran's smoking habit noted in the February 
1969 medical board report.  In both instances, the examiners 
concluded that there was no data to support dioxin exposure 
as a cause of the veteran's bladder cancer and neither 
examiner could categorically state that in the absence of 
other risk factors, dioxin exposure did not contribute to the 
veteran's disease.    

The Board acknowledges in March 1997 a VA examiner commented 
that the veteran's urinary bladder cancer was due to Agent 
Orange in service.  However, this opinion is unsubstantiated 
by any rationale.  The examiner did not refer to medical 
literature, or discuss of the veteran's medical history, or 
other facts in the record.  

The Board did consider the possibility that the veteran's 
bladder cancer was the result of nicotine dependence that 
began in service.  However, on several occasions since 
service, the veteran has reported that he is not a smoker.  
Based on the evidence of record, there is a low likelihood of 
a causal relationship between the veteran's urinary bladder 
cancer and in-service herbicide exposure.  

The preponderance of the evidence is against the veteran's 
claim for service connection for transitional cell bladder 
carcinoma with radical cystoprostatectomy, claimed as a 
result of exposure to herbicides in service claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for transitional cell 
carcinoma of the bladder with radical cystoprostatectomy, 
claimed as a result of exposure to herbicides is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

